Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-20 recites a search apparatus, however the components of the apparatus are merely software per se.  For example, control unit, second control unit, reception unit and third control units, those unit are software.  An apparatus claims much recite physical structure thus enabling it to be properly categorized in one of the statutory categories of invention.  Since the components of the system claims 1-20 are software per se and do not contain any physical components, the systems cannot be categorized in one of the statutory categories of invention and is thus nonstatutory.
With respect the claims 1-20, the claims 1-20 recite a series for searching and storing.  Thus the claims are directed to a statutory category, because a series of searching and storing (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recites displaying of search result of content information search with a selected search word, performs control such that recommended words corresponding to the search word are displayed, adding a selected recommend word, The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to search and store.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (non-transitory computer readable medium, etc) are claimed to perform their basic functions searching and storing. This recitation of the computer limitations amounts to mere instructions to 
	
Allowable Subject Matter
Claims 1-20 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
With respect to claim 1, Gross et al. (U.S. Pub. 2006/0248078 A1) discloses a search apparatus comprising: a first control unit that, in a case of displaying a search result of content information searched with a selected search word (fig. 3 shows search word 10, search result 30), performs control such that recommended words corresponding to the search word are displayed (fig. 3 shows the recommended word display at 20 or “the keywords area 20 shows a plurality of suggested keyword including the most popular queries 80 received by the associated search engine, i.e., a list of some keywords or search terms in the database ordered in accordance with how many times the term has been used during searches tracked by the database generation system”(0044)); a second control unit that, in a case of displaying a search result of content information searched by adding a selected recommended word, which is selected from the recommended words, as a search word (i.e., “If the user chooses to click the search button 140, the system may execute a search and display search results 160 in the search result field. The system may also update its database 165 to reflect the executed search, allowing the system to use the search and its results as data when making suggestions during future searches”(0061)), performs control such that the selected recommended word is displayed in a search word display region at which the search words are displayed, and the recommended words corresponding to the selected search word and the added search word are displayed  (i.e., “If the user chooses to click the search button 140, the system may execute a search and display search results 160 in the search result field. The system may also update its database 165 to reflect the executed search, allowing the system to use the search and its results as data when making suggestions during future searches”(0061)); but Gross et al., combination or alone, does not teach a reception unit that receives a stored search word, out of the selected search word and the added search word, the stored search word being displayed in a storage state indicating that the stored search word is not used for search of the content information but is capable of being reselected; and a third control unit that, in a case where the reception unit receives the stored search word, performs control such that the stored search word is displayed in the storage state, and the recommended words corresponding to search words other than the stored search word are displayed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             February 26, 2021